Citation Nr: 0011333	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-12 088A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 4, 1998 decision of the Board of Veterans' Appeals 
(Board) that denied an application to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
September 1979.  

In June 1998, the Board issued a decision that denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In March 1999, the veteran submitted a motion for 
review of the Board's June 1998 decision on the basis of 
clear and unmistakable error (CUE).

The Board notes that the veteran had previously filed a 
motion for reconsideration of the June 1998 decision, and 
this motion included argument with respect to two additional 
claims denied by the Board at that time (claims for service 
connection for a skin disorder and an increased rating for a 
service-connected foot disability).  The motion was denied by 
the Acting Chairman of the Board in October 1998.  In the 
October 1998 letter, the veteran was informed that his motion 
for reconsideration was construed as a motion for revision of 
the Board decision on the grounds of CUE.  However, in a 
February 1999 follow-up letter, the Board informed the 
veteran that despite what was said in the October 1998 
letter, he would have to specifically indicate (within 60 
days) that he wanted the motion for reconsideration to also 
be considered a CUE motion.  

Thereafter, in March 1999, the veteran submitted written 
argument to the effect that the Board, in the June 1998 
decision, was clearly and unmistakably erroneous in denying 
his application to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In a brief filed in March 2000, the veteran's 
representative mentions the additional claims denied by the 
Board, but only presents argument regarding the acquired 
psychiatric disorder claim.  From the veteran's statement, it 
is clear to the Board that the veteran's intention in this 
matter is to seek revision or reversal of that portion of the 
June 4, 1998 Board decision that denied his application to 
reopen the claim for service connection for acquired 
psychiatric disorder.  As such, the issue is as styled on the 
front page of this decision.






FINDING OF FACT

The veteran has not presented a viable claim of clear and 
unmistakable error in the June 1998 Board decision denying 
the application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.  


CONCLUSION OF LAW

The June 1998 decision of the Board that denied an 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a June 4, 1998 Board decision that 
denied his application to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder was 
clearly and unmistakably erroneous.  The law provides that a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  
38 U.S.C.A. § 7111 (West Supp. 1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (1999).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (1999).  

Neither the Secretary's failure to fulfill the duty to assist 
nor a disagreement as to how the facts were weighed or 
evaluated constitutes clear and unmistakable error.  
38 C.F.R. § 20.1403(d) (1999).  Further, CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the decision challenged, there has been 
a change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (1999).


Factual background

The evidence that was of record at the time of the Board's 
June 1998 decision included Board decisions dated in October 
1985, July 1990, and August 1994, outpatient treatment 
records, a statement from a fellow serviceman, and the 
veteran's testimony given during a February 1998 hearing 
before a member of the Board in Washington, D.C. 

A review of the August 1994 decision reflects that the Board 
denied the veteran's application to reopen a claim for 
service connection for an acquired psychiatric disorder 
because none of the evidence submitted in support of the 
application medically demonstrated that a psychiatric 
disorder was present during the veteran's January 1978 to 
September 1979 military service or within a year of his 
separation from service; as such, the Board found that this 
evidence was identical or cumulative in nature of previous 
evidence of record.  It was noted that the veteran had been 
treated for and diagnosed with schizoaffective disorder in 
1983 and with schizophrenia in 1984.  This August 1994 Board 
decision was affirmed by the United States Court of Appeals 
for Veterans Claims (then the United States Court of Veterans 
Appeals, hereinafter the Court) in a Memorandum Decision 
dated in February 1996, which noted that, among other things, 
statements from the veteran's family members were not 
competent medical evidence of a link between a disorder and 
service.  

VA outpatient treatment records dated in 1995 indicate that 
the veteran presented on a few occasions to the Mental Health 
Clinic; there is no indication in these records that the 
veteran's psychiatric disorder was related to his military 
service.  

In May 1995 a statement was received from a retired army 
officer who reported that the veteran had served under his 
command.  This officer indicated that the veteran was 
emotionally stable and healthy when he entered service, that 
he successfully completed basic training and other training, 
but that there was evidence that the veteran had an acquired 
psychiatric disorder in service since he refused to give a 
blood sample stating he thought he would die if any blood was 
taken.  He also seemed to link the onset of psychiatric 
disorder to the pressure felt by the veteran while in the 
service.  

The veteran appeared before the Board in February 1998, and 
testified that he gave copies of his military records to a 
Dr. O'Daire who told him that those records indicated that 
the veteran had a similar problem in military service and 
that his psychiatric problem was the result of military 
service.  He reported that he first began seeing things in 
1979.

In a letter dated in October 1997, Alfred W. O'Daire, Jr., 
PA-C, stated that the veteran had been to his office 
complaining of depression and anxiety which interfered with 
his work.  He reported that he had reviewed past medical 
records, provided by the veteran, some of which indicated 
that the veteran had the same difficulties as long ago as his 
military service.  Dr. O'Daire stated that he advised the 
veteran that he would not comment on whether the veteran's 
military service was contributory to the veteran's problem.  
He reported the following: "I have noted in the patient's 
record that his previous military records do indicate a 
similar problem occurring at that time also."

In the June 1998 decision, the Board found that as recent 
out-patient treatment records provided no new information 
regarding a nexus between the veteran's psychiatric condition 
and his period of military service, they were merely 
cumulative of evidence already of record at the time of the 
prior Board decisions.  The Board also found, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), that the retired 
officer's opinion as to the onset of a psychiatric disorder 
in service was not sufficient in this regard since he was not 
trained in medicine and was not competent to testify as to a 
medical diagnosis.  

Further, the Board noted that Dr. O'Daire was not shown to be 
a qualified psychiatrist or psychologist and that he 
specifically noted that he would not comment on whether the 
veteran's military service was contributing to the veteran's 
problem.  The Board pointed out that the records reviewed by 
Dr. O'Daire were supplied to him by the veteran, and that 
while it was not clear exactly what records were reviewed, it 
was clear that the only symptoms he specifically referred to 
in his letter were anxiety and depression.  The Board noted 
that these symptoms were not shown in service, but were first 
shown more than four years after the veteran's separation 
from service. 

Finally, the Board pointed out that the United States Court 
of Appeals for Veterans Claims (then the United States Court 
of Veterans Appeals) had held that new evidence is not that 
which is merely cumulative of other evidence in the record 
and material evidence is that which is relevant and probative 
of the issue at hand and which is of sufficient weight or 
significance that there is a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome (citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Sklar v. Brown, 5 Vet. 
App. 140 (1993)).  The Board found that in the absence of a 
more specific delineation of the relationship between 
symptoms shown in service and the veteran's present 
psychiatric condition, the statement of Dr. O'Daire did not 
provide a sufficient nexus between the veteran's present 
psychiatric disorder and his period of military service to 
change the outcome of this case.  

In concluding the decision, the Board found that while the 
additional evidence submitted to reopen the veteran's claim 
was new, it did not, when considered with the evidence 
already of record, present a basis upon which to change the 
outcome of the earlier Board decisions.  As such, the Board 
denied the veteran's application to reopen the previously 
denied claim for service connection for an acquired 
psychiatric disorder.

In a March 1999 letter and statement to the RO, the veteran 
expressed an allegation of CUE in the June 1998 Board 
decision that denied his application to reopen a claim for 
service connection for an acquired psychiatric disorder.  


Analysis

The veteran contends that the Board erred in finding that the 
statement received from the retired officer did not 
constitute competent medical evidence that the veteran had a 
psychiatric disorder while in service.  He points out that 
the Court decision relied on by the Board, Espiritu, also 
stood for the proposition that lay persons were competent to 
provide eye-witness accounts, and that the Court has also 
held that VA regulations do not provide that a veteran must 
establish service connection through medical records alone.  

With respect to this contention, the Board notes that the 
veteran is indeed correct in that lay persons are competent 
to provide eye-witness accounts, and that VA regulations do 
not provide that a veteran must establish service connection 
through medical records alone.  In Espiritu, the Court 
specifically stated that: 


A layperson can certainly provide an eye-
witness account of a veteran's visible 
symptoms...However, the capability of a 
witness to offer such evidence is 
different from the capability of a 
witness to offer evidence that requires 
medical knowledge such as a 
diagnosis...While this Court does not 
conclude here that there is no case in 
which a lay witness may offer probative 
evidence on a matter normally regarded to 
be the province of an expert, suffice it 
to say that, in this case, the lay 
neighbors of the veteran are not capable, 
on the facts presented, of providing a 
probative diagnosis as to the cause of 
the veteran's death and, hence, this 
evidence is not material.

Id. at 494 (emphasis added).

The Board did not incorrectly cite Espiritu in finding that 
the retired officer's "opinion" as to the onset of a 
psychiatric disorder in service was not sufficient in that 
regard since he was not trained in medicine and was not 
competent to testify as to a medical diagnosis.  As alluded 
to by the Court, there may possibly be a case in which a lay 
witness could offer probative evidence on a matter normally 
regarded to be the province of an expert.  However, arguing 
that more weight should have been given to the officer's 
"opinion" in this particular case merely sets forth a 
disagreement as to how the Board weighed or evaluated the 
evidence, and as such does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3) (1999).  

The veteran's representative argues, in a brief dated in 
March 2000, that a remand is warranted due to a change in 
case law.  Specifically, in the June 1998 decision, the 
Board, in part (and as noted above) followed the Court's 
decision in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), 
wherein it was held that for evidence to be material there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence both new and old, 
would change the outcome.

However, in Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term (38 
U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.

Regarding the request for a remand of this matter in light of 
the Hodge decision, it is noted that since this is a claim of 
CUE in a Board decision and not an appeal to the Court or 
from an RO decision, the RO has no authority to review the 
claim, as such claims are reviewed by the Board in the first 
instance.  See 38 U.S.C.A. § 7111 (West Supp. 1999).  There 
is no legal basis for the Board to remand this matter.

With respect to any contention that the application of the 
criteria set forth in Colvin in denying the veteran's 
application to reopen his claim constituted CUE, the Board 
points out that the Hodge decision was rendered subsequent to 
the Board decision at issue (Hodge was rendered in September 
1998, the Board decision in June 1998 ), and as noted above 
the applicable regulation states that CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the decision challenged, there has been 
a change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (1999).  As such, the Hodge decision 
essentially has no bearing on this particular claim.  The 
Board's June 1998 decision was entered in accordance with the 
binding legal precedent applicable at that time.  Moreover, 
even if the Board were to strictly apply 38 C.F.R. § 3.156(a) 
rather than the Colvin analysis that was binding precedent at 
the time of the June 1998 decision, the lay evidence cited by 
the veteran was not so significant that it had to be 
considered in order to fairly decide the merits of his claim, 
for the same reasoning set forth above pursuant to the 
holding in Espiritu.  Thus, even had the Board in June 1998 
ignored the Court's holding in Colvin, which of course it 
could not and did not do, and instead relied only on 38 
C.F.R. § 3.156(a), a different result would not have ensued 
and, therefore, there cannot be clear and unmistakable error.  
38 C.F.R. § 20.1403(c).  

In conclusion, the veteran's allegations fail as a matter of 
law.  The evidence does not show that the Board committed 
clear and unmistakable error in denying the veteran's 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder in June 1998.


ORDER

The veteran's motion for revision or reversal of the Board's 
June 1998 decision denying the application to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder, on the basis of clear and unmistakable 
error, is denied.



		
	D. C. Spickler
Member, Board of Veterans' Appeals


 


